Citation Nr: 1418229	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a seizure disorder, to include the question of whether new and material evidence has been received to reopen a claim therefor.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO), denying the Veteran's claim to reopen for service connection for a seizure disorder.  At the time that claim was initiated in September 2011, the Veteran was represented by a private attorney, who in November 2013 withdrew from representation of the Veteran.  The Board by its written correspondence to the Veteran in February 2014 advised him of his choices in terms of obtaining or declining representation, to which no reply was received.  No other representative is shown to have been appointed by the Veteran to this point.  

The Board herein finds that new and material evidence has been received by VA with which to reopen his previously denied claim for service connection for a seizure disorder.  That reopened claim is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a seizure disorder was denied on several occasions in the past by the RO, the most recent of which occurred through a rating decision entered in December 2008; following notice to the Veteran of the adverse action taken and his appellate rights, a timely appeal was initiated but not then timely perfected.  

2.  Following entry of the December 2008 denial of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.  


CONCLUSION OF LAW

The RO decision of December 2008, denying service connection for a seizure disorder, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including epilepsies, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a seizure disorder was most recently denied by VA through an RO rating decision of December 2008.  The basis of that decision was that new and material evidence had not been received by VA to reopen a previously denied claim therefor, to include a showing of a seizure disorder related to military service.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights, he initiated an appeal, but did not then timely perfect his appeal following the issuance of a statement of the case.  As such, the December 2008 action was rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of medical treatment notes compiled in 2011, 2012, and 2013, which identify various diagnoses, including that of a seizure disorder; an organic disorder not otherwise specified; a history of grand mal seizures, on Dilantin from Phoenix Health Center; and status post head trauma while in the Marines "which left him [the Veteran] with a seizure disorder."  Such evidence, despite medical opinion evidence obtained by VA during the course of the instant appeal to the effect that the Veteran does not have a seizure disorder, nevertheless demonstrates the existence of a seizure disorder that bears some nexus to service.  

This documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a seizure disorder by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for a seizure disorder is reopened and, to that extent alone, the benefit sought on appeal is granted.  


REMAND

Further evidentiary development is deemed necessary as to the Veteran's reopened claim.  The record includes a medical opinion furnished by a VA physician in September 2013 that the Veteran did not then have, nor had he ever had, a diagnosis of seizure disorder (epilepsy), with notation that he had declined previously to undergo an electroencephalogram to ascertain whether a seizure disorder was present.  No reference, however, was made to the various diagnoses of a seizure disorder found in recent clinical treatment records with its apparent link to prior, inservice head trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.)  Remand to obtain an examination and opinion as to the nature of the claimed disorder and its linkage to service is thus deemed necessary.  

Allegations raised previously by the Veteran's former representative included the contention that the RO had failed to meets its duty-to-assist obligation by not obtaining all pertinent clinical data, as had been identified by the Veteran in previously submitted VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  In acknowledging that oversight and the fact that the forms were signed by the Veteran long ago, the RO sent additional authorization forms to him, albeit at an address other than his address then of record.  The record indicates in this regard that the Veteran advised the RO by May 2012 correspondence of his new address, which he reiterated in his substantive appeal of September 2013, but the statement of the case and other documents, including the release forms which were forwarded to him by the RO in November 2013, were all sent his former address as opposed to his current address.  The absence, if any, of pertinent records is made more troublesome on the basis that the RO determined in February 2012 that VA treatment records from St. Louis, Missouri, which had been compiled in 1984 and 1985, were unavailable.  Remand for additional, corrective actions is therefore found to be required.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file.  

2.  Advise the Veteran in writing at his current address of record of the need to identify with specificity any and all evidence not already on file, including medical treatment records, and he should be asked to obtain that evidence and submit it to VA for review or to provide written authorization to VA to permit VA to obtain any such evidence on his behalf.  Depending upon the Veteran's response, VA should undertake the appropriate action, ensuring compliance with its duty-to-assist obligation.  

3.  Provide the Veteran a copy of all decisional documents and other correspondence compiled in and after May 2012, which were previously mailed to him at other than his then-current address. 

4.  Thereafter, afford the Veteran a VA neurological examination to determine if any claimed seizure disorder originated in service or is otherwise attributable to service.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is a seizure disorder currently in existence or shown to have been present within the period dating to September 2011?  

(b) If so, is it at least as likely as not (50 percent or greater degree of probability) that any such disorder originated in service or is otherwise attributable thereto or any incident thereof?  

(c)  If the response in (a) above is in the affirmative, is it at least as likely as not (50 percent or greater degree of probability) that any seizure disorder now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such disorder manifested? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

5.  Lastly, readjudicate the Veteran's reopened claim for service connection for a seizure disorder and if the benefit sought on appeal continues to be denied, furnish to him a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the most recent supplemental statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


